DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 17‐36 is/are pending.
Claims 1‐16 and 37‐40 are canceled.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 17-36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 22, 27 and 32 recite limitations “…such that all of a first plurality of leaves of the transform tree, which first plurality of leaves is embedded in a first unit of the prediction tree, are scanned before starting to scan a next plurality of leaves of the which next plurality of leaves are embedded in a next unit of the prediction tree…”. It is not clear what the term “which” points to. It appears to read:
“…such that all of a first plurality of leaves of the transform tree, wherein the first plurality of leaves [[is]] are embedded in a first unit of the prediction tree, are scanned before starting to scan a next plurality of leaves of the transform tree, wherein the next plurality of leaves are embedded in a next unit of the prediction tree…”. Claims 22, 27 and 32 recite similar limitations.

Claim(s) 18-21, 23-26, 28-31, and 33-35 is/are rejected under 112(b) for the same reason as given in their respective base claim(s).


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Examiner’s notes: the corresponding text descriptions of any figure(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 17-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera et al (US2013/0022107) in view of Zhao et al (US2016/0219290)

Regarding claims 17 and 22, Guo et al teaches a method comprising:
obtaining a prediction tree by spatially partitioning a coding unit comprising picture data according to a non-square partition type;
obtaining a transform tree based at least in part on the coding unit such that each of the leaves of the transform tree is embedded within a co-located unit of the prediction tree; and
(Van der Auwera et al, “an unpartitioned CU may be referred to as a leaf-node CU. Leaf node CUs generally include one or more prediction units (PUs) that describe how data for the CU is predicted, and one or more transform units (TUs) which correspond to residual data, that is, pixel-by-pixel differences between predicted data for the CU and original data for the CU”, [0024]; “SDIP PUs may be non-square regions, such as rectangles”, [0125]; “Video compression techniques perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video frame or slice may be partitioned into macroblocks. Each macroblock can be further partitioned. Macroblocks in an intra-coded (I) frame or slice are encoded using spatial prediction with respect to neighboring macroblocks. Macroblocks in an inter-coded (P or B) frame or slice may use spatial prediction with respect to neighboring macroblocks in the same frame or slice or temporal prediction with respect to other reference frames”, [0076]; For intra coding, a PU may be collocated with a corresponding leaf-TU”, [0063])
	Van der Auwera et al does not expressly disclose but Zhao et al teaches:
determining a transform tree scanning order according to the non-square partition type of the prediction tree, such that all of a first plurality of leaves of the transform tree, which first plurality of leaves is embedded in a first unit of the prediction tree, are scanned before starting to scan a next plurality of leaves of the transform tree, which next plurality of leaves are embedded in a next unit of the prediction tree, such that determining the transform tree scanning order is based on the spatial partitioning of the prediction tree.
(Zhao et al, “FIG. 3 shows an example where a CU includes 10 TUs, labeled with the letters "a" to "j," and the corresponding block partitioning … The individual TUs are processed in depth-first tree traversal order, which is illustrated in FIG. 3 as alphabetical order, which follows a recursive Z-scan with depth-first traversal”, [0087]; note that in Fig. 3 one may consider TUs(e, g-j) to be PU1 and TUs(a-d, f) to be PU2 according to the non-square partition of Van der Auwera et al (Fig. 5C, “It should be understood that partitions 174, 176, which may be partitions of PUs, TUs, or CUs”, [0115]; “Generally, Zhao et al, Fig. 4; the transform scanning order is: first scan all TUs of PU1 (g-j, e); then scan all TUs of PU2 (f, a-d))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhao et al into the system or method of Van der Auwera et al in order to enable a PU based TU scanning scheme for faster video compression processing. The combination of Van der Auwera et al and Zhao et al also teaches other enhanced capabilities.

Regarding claims 18 and 23, the combination of Van der Auwera et al and Zhao et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 17, wherein the method further comprises intra-predictive encoding the coding unit depending on the prediction tree, the transform tree and the transform tree scanning order.
(Van der Auwera et al, Fig. 2, video encoder output based on intra-prediction 46, transform tree 52, and entropy coding unit 56 that scans transform coefficients, “entropy coding unit 56 may apply a zig-zag scan or other scan pattern to scan the transform 

Regarding claims 19 and 24, the combination of Van der Auwera et al and Zhao et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 17, wherein the method further comprises signaling in a signal a size of the leaves of the transform tree and the non-square partition type.
(Van der Auwera et al, “In order to indicate that a TU is split into non-square shaped TUs, other syntax data may be included, for example, syntax data that indicates that TUs are to be partitioned according to NSQT”, [0062]; “In some examples, the maximum size of a leaf-TU may be the size of the corresponding leaf-CU”, [0063])

Regarding claims 20 and 25, the combination of Van der Auwera et al and Zhao et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 17, wherein the transform tree scanning order is a Z-scan order.
(Van der Auwera et al, “entropy coding unit 56 may apply a zig-zag scan or other scan pattern to scan the transform coefficients in a LCU or partition and encode runs of zeros for further compression”, [0085])

Regarding claims 21 and 26, the combination of Van der Auwera et al and Zhao et al teaches its/their respective base claim(s).

(Van der Auwera et al, Fig. 9; “a block 300 may be partitioned using non-square quadtree transforms (NSQT). Generally, NSQT allows a block, such as a TU of a CU to be partitioned into a first level of four non-square rectangles, any or all of which may be further partitioned into an additional level of four smaller, equally sized non-square rectangles. … NSQT is generally used for partitioning transform units (TUs) of a block ”, [0148]; a TU quadtree includes TUs 302 A to 302D as leaves; all leaves of the TU quadtree are equally sized; “A leaf-CU may include one or more transform units (TUs). The transform units may be specified using a TU quadtree structure”, [0062])

Regarding claims 27 and 32, the combination of Van der Auwera et al and Zhao et al teaches a method comprising:
building a prediction tree from data indicating a non-square partition type from a received signal;
\\obtaining sizes of leaves of a transform tree from the received signal;\\
building a transform tree according to the sizes of the leaves of the transform tree and according to the non-square partition type of the prediction tree, such that all of a first plurality of leaves of the transform tree, which first plurality of leaves is embedded in a first unit of the prediction tree, are scanned before starting to scan a next plurality of leaves of the transform tree, which next plurality of leaves are embedded in a next unit of the prediction tree, such that a transform tree scanning order is based on spatial partitioning of the prediction tree.
Van der Auwera et al, Zhao et al, see comments on claim 17)
	The combination of Van der Auwera et al and Zhao et al further teaches:
obtaining sizes of leaves of a transform tree from the received signal;
(Van der Auwera et al, “In some examples, the maximum size of a leaf-TU may be the size of the corresponding leaf-CU”, [0063]; Fig. 9, determines sizes of PUs or leaves of a prediction tree based on how a CU is partitioned, [0148]; Zhao et al, “the video decoder is configured to determine the plurality of transform subsets based on a size of the video block”, [0040])

Regarding claims 28 and 33, the combination of Van der Auwera et al and Zhao et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 27, wherein the method further comprises intra-predictive decoding a coding unit comprising picture data, the intra-predictive decoding depending on the prediction tree and the transform tree.
(Van der Auwera et al, Fig. 3, video decoder based on intra-prediction 74, and inverse transform unit 78)

Regarding claims 29 and 34, the combination of Van der Auwera et al and Zhao et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 27, wherein a transform tree scanning order used to process each transform tree leaf inside each prediction unit is a known order.
Van der Auwera et al, “In order to indicate that a TU is split into non-square shaped TUs, other syntax data may be included, for example, syntax data that indicates that TUs are to be partitioned according to NSQT”, [0062]; “In some examples, the maximum size of a leaf-TU may be the size of the corresponding leaf-CU”, [0063]; Zhao et al, Fig. 4, “pre-defined scan order”, [0092])

Regarding claims 30 and 35, the combination of Van der Auwera et al and Zhao et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 27, wherein the transform tree scanning order is a Z-scan order.
(Van der Auwera et al, “entropy coding unit 56 may apply a zig-zag scan or other scan pattern to scan the transform coefficients in a LCU or partition and encode runs of zeros for further compression”, [0085])

Regarding claim 31, the combination of Van der Auwera et al and Zhao et al teaches its/their respective base claim(s).
The combination further teaches the method of claim 27, wherein the leaves of a same transform tree have a same size.
(Van der Auwera et al, Fig. 9; “a block 300 may be partitioned using non-square quadtree transforms (NSQT). Generally, NSQT allows a block, such as a TU of a CU to be partitioned into a first level of four non-square rectangles, any or all of which may be further partitioned into an additional level of four smaller, equally sized non-square rectangles. … NSQT is generally used for partitioning transform units (TUs) of a block ”, 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/3/2020 has been entered.


Response to Arguments
Applicant's arguments filed on 11/3/2020 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 17, 22, 27 and 32, Applicant, in pages 8-9 of the remarks, argues that the combination of the cited reference(s) fails to teach the newly amended claims. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/7/2021